 1                                                                                 O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   JENNIFER RENNICK, on behalf of               Case № 2:19-cv-02495-ODW (KSx)
12   herself, and all others similarly situated
13                       Plaintiffs,              ORDER DENYING MOTION TO
14         v.                                     DISMISS AS MOOT [13]
15   NPAS SOLUTIONS, LLC,
16                       Defendant.
17
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1         Defendant NPAS Solutions, LLC served Plaintiff Jennifer Rennick with a
 2   Federal Rule of Civil Procedure 12(b)(6) motion to dismiss in this case on June 5,
 3   2019. (ECF No. 13.) On June 20, 2019, Plaintiff filed a First Amended Complaint—
 4   fifteen days later. (ECF No. 15.) Federal Rule of Civil Procedure 15(a)(1) allows
 5   plaintiffs to file an amended complaint once as a matter of course within twenty-one
 6   days of service of a Rule 12(b) motion. Therefore, Plaintiff’s amended complaint is
 7   proper. As the pending motion to dismiss was based on a complaint that is no longer
 8   operative, the motion is DENIED as MOOT. See Ramirez v. Cty. of San Bernardino,
 9   806 F.3d 1002, 1008 (9th Cir. 2015).
10
11         IT IS SO ORDERED.
12
13         June 21, 2019
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
